EXHIBIT 10.35

 

[image_004.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Performance Share Unit Award Agreement

“Participant”: <<Participant Name>> “Date of Award”: <<Grant Date>> “Target
Number of PSUs Granted”: <<Shares Granted>>

 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
performance-based Restricted Stock Units (“Performance Share Units” or PSUs”) by
CIT Group Inc., a Delaware corporation (the “Company”), to the Participant,
pursuant to the provisions of the Amended and Restated CIT Group Inc. Long-Term
Incentive Plan (the “Plan”). This Award Agreement memorializes the terms and
conditions as approved by the Compensation Committee of the Board (the
“Committee”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A)Grant of Performance Share Units. The Company hereby grants to the
Participant the Target Number of PSUs Granted, effective as of the Date of Award
and subject to the terms and conditions of the Plan and this Award Agreement.
Each PSU represents the unsecured right to receive a number of Shares, if any,
in accordance with the terms and conditions of this Award Agreement. The
Participant shall not be required to pay any additional consideration for the
issuance of the Shares, if any, upon settlement of the PSUs.

(B)Vesting and Settlement of PSUs.

(1)Except as otherwise provided in Section (C) or (D) below, the final number of
Shares actually awarded to the Participant with respect to the Target Number of
PSUs granted, if any, (the “Awarded Shares”) shall be based on the attainment of
specified levels of the “Performance Measures” (each as defined and set forth in
Exhibit A) that have been achieved during the “Performance Period” (as defined
and set forth in Exhibit A).

(2)Except as otherwise provided in Section (C) or (D) below, subject to the
Participant’s continued employment with the Company and/or its Affiliates (the
“Company Group”) from the Date of Award until the last day of the Performance
Period (the “Final Performance Date”) and compliance with, and subject to, the
terms and conditions of this Award Agreement, as soon as administratively
practicable following the Final Performance Date but subject to Section (B)(3)
below, the Committee shall certify the level of Performance Measures attained
(the “Determination Date”). The Participant’s Awarded Shares, if any, shall be
determined as of the Determination Date in accordance with the terms and
conditions set forth in Exhibit A.

(3)Except as otherwise provided in Section (C)(1) or (D) below, the Awarded
Shares, if any, shall be delivered to the Participant within thirty (30) days
following the Determination Date, but in no event later than March 15, 2017 (the
“Settlement Date”), provided that the Settlement Date may be delayed, in the
sole discretion of the Committee and in accordance with applicable law
(including Section 409A (as defined below)), if the Committee is considering
whether Section (L) applies to the Participant.

(4)The Awarded Shares delivered to the Participant on the Settlement Date (or
such other date Awarded Shares are settled in accordance with Section (C)(1) or
(D) below, if applicable) shall not be subject to transfer restrictions and
shall be fully paid, non-assessable and registered in the Participant’s name.

(5)If, after the Date of Award and prior to the Determination Date (or such
other date Awarded Shares are settled in accordance with Section (C)(1) or (D)
below, if applicable) (the “Dividend Equivalent Period”), dividends with respect
to the Awarded Shares are declared or paid by the Company, the Participant shall
be credited with, and entitled to receive, dividend equivalents in an amount,
without interest, equal to the cumulative dividends declared or paid on a Share,
if any, during the Dividend Equivalent Period, multiplied by the number of
Awarded Shares. Unless otherwise determined by the Committee, dividend
equivalents paid in cash shall not be reinvested in Shares and shall remain
uninvested. The dividend equivalents credited in respect of the Awarded Shares
shall be paid in cash or Shares, as applicable, on the Settlement Date (or such
other date Awarded Shares are settled in accordance with Section (C)(1) or (D)
below, if applicable).

(6)In the sole discretion of the Committee and notwithstanding any other
provision of this Award Agreement to the contrary, in lieu of the delivery of
the Awarded Shares, the PSUs and any dividend equivalents payable in Shares, may
be settled through a payment in cash equal to the Fair Market Value of the
applicable number of the Awarded Shares, determined on (i) the Determination
Date; (ii) the Final Performance Date if settlement is in accordance with
Section (D)(1), (D)(2) or (D)(3) below; or (iii) in the case of settlement in
accordance with Section (C)(1), (D)(4) or (D)(5) below, the date of the
Participant’s “Separation from Service” (within the meaning of the Committee’s

 

 

established methodology for determining “Separation from Service” for purposes
of Section 409A (as defined below)) or the date of Disability, as applicable.
Settlement under this Section (B)(6) shall be made at the time specified under
Section (B)(3), (B)(5), (C)(1), (C)(2) or (D), as applicable.

(C)Separation from Service.

(1)Notwithstanding Section (B) above, if, after the Date of Award and prior to
the Final Performance Date, the Participant incurs a Disability (as defined
below) or a Separation from Service from the Company Group due to death, the
PSUs shall vest immediately and the final number of Awarded Shares awarded to
the Participant shall equal the Target Number of PSUs (the “Target Awarded
Shares”) and the Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall not be entitled to any additional Shares
based on the Company’s achievement of actual Performance Measures in accordance
with Exhibit A. If this Section (C)(1) is applicable, then all references to
“Awarded Shares” in Sections (B) and (L) shall mean Target Awarded Shares
instead. The Target Awarded Shares shall be paid to the Participant (or the
Participant’s beneficiary or legal representative, if applicable) within thirty
(30) days following the Participant’s Disability or Separation from Service due
to death. The Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall also be entitled to receive all credited
and unpaid dividend equivalents with respect to the Target Awarded Shares and
such dividend equivalents shall be payable at the same time such Target Awarded
Shares are paid in accordance with this Section (C)(1). “Disability” shall have
the same meaning as defined in the Company’s applicable long-term disability
plan or policy last in effect prior to the first date the Participant suffers
from such Disability; provided, however, to the extent a “Disability” event does
not also constitute a “Disability” as defined in Section 409A, such Disability
event shall not constitute a Disability for purposes of this Section (C)(1).

(2)Notwithstanding Section (B) above and subject to Section (D) below, if, prior
to the Final Performance Date, the Participant incurs a Separation from Service
due to the Participant’s Retirement (as defined below) or initiated by the
Company without Cause (as defined below and including, for the avoidance of
doubt, in connection with a sale of a business unit), and subject to the terms
and conditions of the Plan and this Award Agreement, including Section (L)
below, on the date of such Separation from Service, the Participant’s Target
Number of PSUs shall be pro-rated by multiplying the Target Number of PSUs by a
fraction, (i) the numerator as the number of full and partial months that have
transpired between the first day of the Performance Period and the date of such
Separation from Service, rounded up to a whole number, and (ii) the denominator
as 36 (the “Pro-Rata Target Number of PSUs”). Calculation and payment of the
Awarded Shares, if any, payable to the Participant based on the Pro-Rata Target
Number of PSUs (and any credited and unpaid dividend equivalents) shall be made
in accordance with Section (B) above and Exhibit A, except the Participant shall
no longer be required to be continually employed with the Company Group until
the Final Performance Date as provided in Section (B)(2) above.

(3)“Retirement” is defined as the Participant’s election to retire upon or after
(A) attaining age 55 with at least 11 years of service with the Company Group or
(B) attaining age 65 with at least 5 years of service with the Company Group, in
each case as determined in accordance with the Company Group’s policies and
procedures. “Cause” means any of the following: (i) the commission of a
misdemeanor involving moral turpitude or a felony; (ii) the Participant’s act or
omission that causes or may reasonably be expected to cause material injury to
the Company Group, its vendors, customers, business partners or affiliates or
that results or is intended to result in personal gain at the expense of the
Company Group, its vendors, customers, business partners or affiliates; (iii)
the Participant’s substantial and continuing neglect of his or her job
responsibilities for the Company Group (including excessive unauthorized
absenteeism); (iv) the Participant’s failure to comply with, or violation of,
the Company Group’s Code of Business Conduct; (v) the Participant’s act or
omission, whether or not performed in the workplace, that precludes the
Participant’s employment with any member of the Company Group by virtue of
Section 19 of the Federal Deposit Insurance Act; and (vi) the Participant’s
violation of any federal or state securities or banking laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or exchange or association of which the Participant or member of the
Company Group is a member.

(4)If, prior to the Final Performance Date, the Participant’s employment with
the Company Group terminates for any reason other than as set forth in this
Section (C) or Section (D) below, the unvested PSUs shall be cancelled
immediately and the Participant shall immediately forfeit any rights to, and
shall not be entitled to receive any payments with respect to, the PSUs
including, without limitation, dividend equivalents pursuant to Section (B)(5).

(D)Change of Control.

(1)Notwithstanding Section (B) above and subject to Sections (D)(2), (D)(4) and
(D)(5) below, if, during the Participant’s employment with the Company Group but
prior to the Final Performance Date, a Change of Control occurs, then for
purposes of Section (B) above, the Performance Measures shall be deemed to have
been satisfied at the “Target Levels” as defined and set forth in Exhibit A and
the final number of Shares awarded to the Participant, subject to the
Participant’s compliance with the terms and conditions of Section (B)(2) above
(including, without limitation, the Participant’s continued employment with the
Company Group until the Final Performance Date), shall equal the Target Awarded
Shares. The Target Awarded Shares (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant following the Final
Performance Date, as determined by the Committee in its sole discretion, but in
no event later than March 15, 2017, and the Participant shall not be entitled to
any additional Shares based on the Company’s achievement of actual Performance
Measures in accordance with Exhibit A. If this Section

2

 

(D)(1) is applicable, all references to “Awarded Shares” in Sections (B) and (L)
shall mean Target Awarded Shares instead.

(2)Notwithstanding Section (C)(2) and (D)(1) above, if, (i) during the
Participant’s employment with the Company Group, but prior to the Final
Performance Date, a Change of Control occurs and (ii) the Participant incurs a
Separation from Service prior to the Final Performance Date that is described in
Section (C)(2) above that occurs more than two years following such Change of
Control, then the final number of Awarded Shares awarded to the Participant,
subject to the terms and conditions set forth in Section (L) below, shall equal
the Pro-Rata Target Number of PSUs attributable to such Separation of Service
(the “Pro-Rata Awarded Shares”). The Pro-Rata Awarded Shares (and any credited
and unpaid dividend equivalents) shall be delivered to the Participant following
the Final Performance Date, as determined by the Committee in its sole
discretion, but in no event later than March 15, 2017, and the Participant shall
not be entitled to any additional Shares based on the Company’s achievement of
actual Performance Measures in accordance with Exhibit A. If this Section (D)(2)
is applicable, all references to “Awarded Shares” in Sections (B), (C)(2) and
(L) shall mean Pro-Rata Awarded Shares instead.

(3)Notwithstanding Section (C)(2) above, if, following the Participant’s
Separation from Service described in Section (C)(2) above a Change of Control
occurs prior to the Final Performance Date, then for purposes of Section (C)(2)
above, the Performance Measures shall be deemed to have been satisfied at Target
Levels and the final number of Awarded Shares awarded to the Participant,
subject to the terms and conditions set forth in Section (L) below, shall equal
the Pro-Rata Awarded Shares. The Pro-Rata Awarded Shares (and any credited and
unpaid dividend equivalents) shall be delivered to the Participant following the
Final Performance Date, as determined by the Committee in its sole discretion,
but in no event later than March 15, 2017, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A. If this Section (D)(3) is
applicable, all references to “Awarded Shares” in Sections (B), (C)(2) and (L)
shall mean Pro-Rata Awarded Shares instead.

(4)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if (i) prior to the Final Performance Date, a Change of Control
occurs and (ii) within two years following such Change of Control, the
Participant incurs a Separation from Service prior to the Final Performance Date
that is (1) initiated by the Company without Cause or (2) initiated by the
Participant for “Good Reason” (as defined below), the PSUs shall vest
immediately on such Separation from Service and the final number of Awarded
Shares awarded to the Participant shall be the Target Awarded Shares. The
Participant shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with Exhibit
A. Such Target Awarded Shares (and any credited and unpaid dividend equivalents)
shall be settled within thirty (30) days following such Separation from Service,
unless such accelerated vesting and settlement of PSUs (and dividend
equivalents) following the Participant’s Separation from Service is prohibited
or limited by applicable law and/or regulation. “Good Reason” shall mean,
without the Participant’s consent, a material diminution of the Participant’s
(x) base salary and incentive compensation opportunity (except in the event of a
compensation reduction applicable to the Participant and other employees of
comparable rank and/or status) or (y) duties and responsibilities (except a
temporary reduction while the Participant is physically or mentally
incapacitated or a modification in the duties and/or responsibilities of the
Participant and other employees of comparable rank and/or status following a
Control of Control), provided, that a Separation from Service for Good Reason
shall not occur unless (A) the Participant has provided the Company written
notice specifying in detail the alleged condition of Good Reason within thirty
(30) days of the occurrence of such condition; (B) the Company has failed to
cure such alleged condition within ninety (90) days following the Company’s
receipt of such written notice; and (C) if the Committee (or its designee) has
determined that the Company has failed to cure such alleged condition, the
Participant initiates a Separation from Service within five (5) days following
the end of such 90-day cure period.

(5)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if (i) prior to the Final Performance Date, a Change of Control
occurs and (ii) within two years following such Change of Control, the
Participant incurs a Separation from Service prior to the Final Performance Date
that is due to the Participant’s Retirement, then the final number of Awarded
Shares awarded to the Participant, subject to the terms and conditions set forth
in Section (L) below, shall equal the Pro-Rata Awarded Shares, and the
Participant shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with Exhibit
A. The Pro-Rata Awarded Shares (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant within thirty (30) days
following such Separation from Service, unless such accelerated vesting and
settlement of PSUs (and dividend equivalents) following the Participant’s
Separation from Service is prohibited or limited by applicable law and/or
regulation. If this Section (D)(5) is applicable, all references to “Awarded
Shares” in Sections (B) and (L) shall mean Pro-Rata Awarded Shares instead.

 

(6)For Sections (B)(2) and (C)(2) above, if a Change of Control occurs on or
following the Final Performance Date but prior to the Determination Date, the
Awarded Shares (or Pro-Rata Awarded Shares, if applicable), if any, as
determined under Section (B)(2) or (C)(2) above based on actual achievement of
the Performance Measures in accordance with Exhibit A, shall be delivered to the
Participant following the Final Performance Date but no later than March 15,
2017.

 

(E)Transferability. The PSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

3

 

(F)Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.

(G)No Entitlements.

(1)Neither the Plan nor the Award Agreement confers on the Participant any right
or entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the Plan)
nor impacts in any way the Company Group’s determination of the amount, if any,
of the Participant’s base salary or incentive compensation. This Award of PSUs
made under this Award Agreement is completely independent of any other Awards or
grants and is made at the sole discretion of the Company. The PSUs do not
constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the PSUs are in no
way secured, guaranteed or warranted by the Company Group.

(2)The PSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

(3)Subject to any applicable employment agreement, the Company reserves the
right to change the terms and conditions of the Participant’s employment,
including the division, subsidiary or department in which the Participant is
employed. None of the Plan or the Award Agreement, the grant of PSUs, nor any
action taken or omitted to be taken under the Plan or the Award Agreement shall
be deemed to create or confer on the Participant any right to be retained in the
employ of the Company Group, or to interfere with or to limit in any way the
right of the Company Group to terminate the Participant’s employment at any
time. Moreover, the Separation from Service provisions set forth in Section (C)
or (D), as applicable, only apply to the treatment of the PSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested PSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

(H)No Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on the Settlement Date or as provided in Section (C) or
(D) above, if applicable.

(I)Securities Representation. The grant of the PSUs and issuance of Shares upon
vesting of the PSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
PSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section (I)(1); and

(2)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

4

 

(3)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the PSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.

(1)The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

(2)Where the transfer is to a destination outside the country to which the
Participant is employed, the Company shall take reasonable steps to ensure that
the Participant’s personal data continues to be adequately protected and
securely held. By accepting this Award, the Participant acknowledges that
personal information about the Participant may be transferred to a country that
does not offer the same level of data protection as the country in which the
Participant is employed.

 

(L)Cancellation; Recoupment; Related Matters.

(1)In the event of a material restatement of the Company’s financial statements
with respect to any fiscal year during the Performance Period, the Committee (or
its designee) shall review those facts and circumstances underlying the
restatement that the Committee (or its designee) determines in its sole
discretion as relevant (which may include, without limitation, the Participant’s
status and responsibility within the organization, any potential wrongdoing by
the Participant and whether the restatement was the result of negligence,
intentional or gross misconduct or other conduct, including any acts or failures
to act, detrimental to the Company insofar as it caused material financial or
reputational harm to the Company or its business activities), and the Committee
(or its designee), in its sole discretion, may direct the Company to (i) cancel
any then unvested PSUs prior to the Determination Date (and the Participant
shall forfeit any rights to such unvested and canceled PSUs) and / or (ii)
cancel the delivery of any Awarded Shares and any credited and unpaid dividend
equivalents with respect to such Awarded Shares to the Participant (and the
Participant shall forfeit any rights to such Awarded Shares and any credited and
unpaid dividend equivalents).

(2)In the event that the Committee (or its designee), in its sole discretion,
determines that this grant of PSUs was based, in whole or in part, on materially
inaccurate financial or performance metrics for any period preceding the
granting of this Award, whether or not a financial restatement is required and
whether or not the Participant was responsible for the inaccuracy, then the
Committee (or its designee), in its sole discretion, may direct the Company (i)
to cancel any then unvested PSUs prior to the Determination Date, and the
Participant shall forfeit any rights to such unvested and cancelled PSUs, and/or
(ii) cancel the delivery of any Awarded Shares and any credited and unpaid
dividend equivalents with respect to such Awarded Shares to the Participant (and
the Participant shall forfeit any rights to such Awarded Shares and any credited
and unpaid dividend equivalents).

(3)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has failed to comply with the
Company’s risk policies or standards and/or failed to properly identify, raise
or assess, in a timely manner and as reasonably expected, risks and / or
concerns with respect to risks material to the Company or

5

 

its business activities, then the Committee (or its designee), in its sole
discretion, may direct the Company (i) to cancel any then unvested PSUs prior to
the Determination Date, and the Participant shall forfeit any rights to such
unvested and cancelled PSUs, and/or (ii) cancel the delivery of any Awarded
Shares and any credited and unpaid dividend equivalents with respect to such
Awarded Shares to the Participant (and the Participant shall forfeit any rights
to such Awarded Shares and any credited and unpaid dividend equivalents).

(4)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has breached (i) any provisions
relating to non-competition, non-solicitation, confidential information or
inventions or proprietary property in any employment agreement or other
agreement in effect between the Participant and the Company or an Affiliate or
(ii) the provisions of Exhibit B during the Participant’s employment or the one
year period following the Participant’s Separation from Service from the Company
Group, then the Committee (or its designee), in its sole discretion, may direct
the Company to (1) cancel any then unvested PSUs prior to the Determination Date
(and the Participant shall forfeit any rights to such unvested and canceled
PSUs) and / or (2) cancel the delivery of any Awarded Shares and any credited
and unpaid dividend equivalents with respect to such Awarded Shares to the
Participant (and the Participant shall forfeit any rights to such Awarded Shares
and any credited and unpaid dividend equivalents).

(5)In the event the Committee (or its designee), in its sole discretion,
determines that the Participant has engaged in “Detrimental Conduct” (as defined
below) or violated any of the Company Policies (as defined below) during the
Participant’s employment, including if such determination is made following the
Participant’s termination of employment; then the Committee (or its designee),
in its sole discretion, may direct the Company to (i) cancel any then unvested
PSUs prior to the Determination Date (and the Participant shall forfeit any
rights to such unvested and canceled PSUs) and / or (ii) cancel the delivery of
any Awarded Shares and any credited and unpaid dividend equivalents with respect
to such Awarded Shares to the Participant (and the Participant shall forfeit any
rights to such Awarded Shares and any credited and unpaid dividend equivalents).
“Detrimental Conduct” shall mean: (i) any conduct that would constitute “cause”
under the Participant’s employment agreement or similar agreement with the
Company or its Affiliates, if any, or if the Participant’s employment has
terminated and the Committee discovers thereafter that the Participant’s
employment could have or should have been terminated for Cause; or (ii) fraud,
gross negligence, or other wrongdoing or malfeasance. “Company Policies” shall
mean the Company policies and procedures in effect from time to time, including,
without limitation, policies and procedures with respect to the Company’s
“Regulatory Credit Classifications” (as defined in the Company’s Annual Report
on Form 10-K filed with the Securities Exchange Commission on March 1, 2013 (the
“Form 10-K”)), and as amended from time to time, and any credit risk policies
and procedures in effect from time to time.

(6)If during the two year period following the Final Performance Date a Clawback
Trigger Event (as defined below) occurs, then the Committee (or its designee),
in its sole discretion, may direct the Company, at any time from the Settlement
Date (or such other date Awarded Shares are settled in accordance with Section
(C)(1) or (D) above, if applicable) until the second anniversary of the Final
Performance Date, to require the Participant to repay the Company immediately
upon written demand by the Company any amount that does not exceed (1) the total
Fair Market Value of such Shares (as of the Settlement Date (or such other date
Awarded Shares are settled in accordance with Section (C)(1) or (D) above, if
applicable)) that have been previously paid to the Participant under this
Agreement, plus (2) the value of any other payments previously paid to the
Participant under this Agreement, including, without limitation, any cash
payments in accordance with Section (B)(6) above or any dividend equivalents. A
“Clawback Trigger Event” shall be deemed to have occurred in the event (i) of a
material restatement of the Company’s financial statements with respect to any
fiscal year during the Performance Period; (ii) of a determination that this
grant of PSUs was based, in whole or in part, on materially inaccurate financial
or performance metrics for any period preceding the granting of this Award,
whether or not a financial restatement is required and whether or not the
Participant was responsible for the inaccuracy; (iii) of a determination by the
Committee (or its designee), in its sole discretion, that the Participant has
failed to comply with the Company’s risk policies or standards and/or failed to
properly identify, raise or assess, in a timely manner and as reasonably
expected, risks and/or concerns with respect to risks material to the Company or
its business activities; (iv) the Participant has engaged in Detrimental Conduct
or violated any of the Company Policies during the Participant’s employment, as
determined by the Committee (or its designee) in its sole discretion, including
if such determination is made following the Participant’s termination of
employment; (v) the Company’s Total Classified Exposure (as defined below)
exceeds [•]%; or (vi) (x) a consolidated, pre-tax GAAP loss occurs in fiscal
year 2017 or 2018, (y) the Company incurs credit losses during such respective
fiscal year 2017 or 2018 with regard to loan and lease transactions originated
and booked during the Performance Period and (z) such credit losses for such
respective fiscal year equal or exceed such consolidated, pre-tax GAAP loss for
such respective fiscal year (a “Pre-Tax Loss”). Notwithstanding the foregoing,
any Pre-Tax Loss shall be determined after excluding the impact of (A)
adjustments to or impairment of goodwill or other intangible assets, (B) changes
in accounting principles during the Performance Period, (C) FSA charges and
prepayment charges related to the prepayment or early extinguishment of the
Company’s debt, (D) accelerated original issue discount (“OID”) on debt
extinguishment related to the Goldman Sachs International (“GSI”) facility, (E)
restructuring or business re-characterization activities, including, but not
limited to, terminations of office leases, or reductions in force, that are
reported by the Company, or (F) any other extraordinary or unusual items as
determined by the Committee. “Total Classified Exposure” shall mean consolidated
credit exposure for all Classified Assets (as defined below) as a percentage of
the Company’s total Consolidated Credit Exposure excluding the Student Lending
Portfolio. “Classified Assets” shall mean the Credit Exposure for all assets
with a Regulatory Rating of Substandard or worse, as determined by the Company
under the Regulatory Credit Classifications process. “Credit Exposure” shall
mean the sum of the book balance of loans and capital leases, any off balance
sheet exposure, unused

6

 

commitments to extend credit, scheduled lease term depreciation for operating
leases, the carrying value of any equity investments and the carrying value of
repossessed assets or off lease equipment.

(7)Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

(8)The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

(M)Miscellaneous.

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

(3)This Award Agreement is intended to comply with, or be exempt from, Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), and accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted in a manner intended to be in compliance
therewith. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A. If any
provision of the Plan or the Award Agreement would, in the sole discretion of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of additional taxes or a penalty tax under
Section 409A, the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee, in its sole discretion, may determine
to be necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, to
the extent that the Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), payment or distribution of any amounts with
respect to the PSUs that are subject to Section 409A will be made as soon as
practicable following the first business day of the seventh month following the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.

(4)Delivery of the Shares underlying the PSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, local and foreign taxes and other
statutory obligations (including, without limitation, the Participant’s FICA
obligation, National Insurance Contributions or Canada Pension Plan
contributions, as applicable), provided that any Participant that is subject to
tax regulation in the United Kingdom or Ireland shall also be subject to the
provisions of Exhibit C attached hereto, if applicable. The Company shall have
the power and the right to (i) deduct or withhold from all amounts payable to
the Participant pursuant to the PSUs or otherwise, or (ii) require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. The Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon settlement of the PSUs.

(5)The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

(6)This Award Agreement shall be subject to all applicable laws, rules,
guidelines and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable, including but not limited to any applicable laws or the rules,
codes, or guidelines of any statutory or regulatory body in any jurisdiction
relating to the remuneration of any Participant (in each case as may be in force
from time to time). The Participant agrees to take all steps the Company
determines are necessary to comply with all applicable provisions of federal,
state and foreign securities law in exercising his or her rights under this
Award Agreement.

(7)Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the PSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the PSUs.

7

 

(8)All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(9)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(10)This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(11)The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(g) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant owes the Company or its affiliates under
any Award Agreement, the Plan or otherwise; provided that the Company may not
retain such funds or securities and set off such obligations or liabilities
until such time as they would otherwise be distributable to the Participant, and
to the extent that Section 409A is applicable, such offset shall not exceed the
maximum offset then permitted under Section 409A.

(12)The Participant acknowledges that if he or she moves to another country
during the term of this Award Agreement, additional terms and conditions may
apply and as provided for in Section 17(f) of the Plan and the Company reserves
the right to impose other requirements to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

(13)The Participant acknowledges that he or she has reviewed the Company
Policies, understands the Company Policies and agrees to be subject to the
Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)The Participant acknowledges that the Company is subject to certain
regulatory restrictions that may, under certain circumstances, prohibit the
accelerated vesting and distribution of any unvested PSUs as a result of, or
following, a Participant’s Separation from Service.

(15)The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

(16)Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

(17)Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)Acceptance of Award. By accepting this Award of Performance Share Units, the
Participant is agreeing to all of the terms contained in this Award Agreement,
including the terms and conditions with respect to the vesting of the PSUs
attached hereto as Exhibit A and the non-solicitation provision attached hereto
as Exhibit B. The Participant may accept this Award by indicating acceptance by
e-mail or such other electronic means as the Company may designate in writing or
by signing this Award Agreement if the Company does not require acceptance by
email or such other electronic means. If the Participant desires to refuse the
Award, the Participant must notify the Company in writing. Such notification
should be sent to CIT Group Inc., Attention: Senior Vice President, Compensation
and Benefits, 1 CIT Drive, Livingston, New Jersey 07039, no later than thirty
(30) days after the Date of Award. If the Participant declines the Award, it
will be cancelled as of the Date of Award.

 

8

 

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

 

CIT Group Inc.

 

 

 

 

 

 

Accepted and Agreed:

 

<<Electronic Signature>>
<<Acceptance Date>>

 

 

 

9

 

EXHIBIT A

 

Vesting Terms and Conditions of the Performance Share Units

 

This Exhibit A sets forth the manner in which the number of Awarded Shares will
be determined, if any.

 

(A)Definitions. All capitalized terms shall have the meanings ascribed to them
in the Award Agreement, unless specifically set forth otherwise herein. In
addition, the following terms used in this Exhibit A shall have the meanings set
forth below:

 

(1)“Diluted Earnings per Share” is computed by dividing net income by the
weighted-average number of common shares outstanding increased by the
weighted-average potential impact of dilutive securities. The Company’s
potential dilutive instruments include restricted unvested stock grants,
performance stock grants and stock options. The dilutive effect is computed
using the treasury stock method, which assumes the conversion of these
instruments. However, in periods when there is a net loss, these shares would
not be included in the EPS computation as the result would have an anti-dilutive
effect.

(2)“Average Earnings per Share” means the average of the annual Diluted Earnings
per Share as measured for each year in the Performance Period.

(3)“Pre-Tax Return on Assets” means pre-tax income as a percentage of “Average
Earning Assets”

(4)“Average Earning Assets” is a non-GAAP measurement computed using month end
balances and is the average of Loans, operating lease equipment, and assets held
for sale, less the credit balances of factoring clients.

(5)“Loans” shall have such meaning as set forth in the Company’s Form 10-K, and
as amended from time to time, and generally includes loans, capital lease
receivables and factoring receivables.

(6)“Average Pre-Tax Return on Assets” means the average of the annual Pre-Tax
Return on Assets as measured for each year in the Performance Period.

(7)“Multiple” shall be the number expressed in the Performance Measure Factor
Grid. The highest Multiple shall be no greater than 1.5.

 

(8)“Performance Measure Factor Grid” means the chart in Paragraph (C) below that
provides the applicable Multiple based on the levels of the Performance Measures
that have been achieved.

 

(9)“Performance Measures” means the performance measurements of Average Earnings
per Share and Average Pre-Tax Return on Assets used to determine the number of
Awarded Shares in accordance with this Exhibit A.

 

(10)“Performance Period” means the period from January 1, 2014 through December
31, 2016.

 

(B)In General. The total number of Shares deliverable to the Participant shall
be equal to (i) the Target Number of PSUs (or Pro-Rata Target Number of PSUs, if
applicable) multiplied by the applicable Multiple based on the specified levels
of Performance Measures that have been achieved during the Performance Period as
provided in the Performance Measure Factor Grid; (ii) the Target Awarded Shares
in accordance with Section (C)(1) or (D)(4) of the Agreement, if applicable or
(iii) the Pro-Rata Awarded Shares in accordance with Section (D)(2), (D)(3) or
(D)(5) of the Agreement, if applicable.

 

(C)Performance Measure Factor Grid:

 

      Average Pre-Tax Return on Assets       < [•]% [•]% [•]% [•]% [•]% [•]%
[•]%     Payout .00x .25x .50x .75x 1.00x 1.25x 1.50x

Average Earnings
per Share

 

< $[•] .00x .00x .00x .00x .00x .00x .00x .00x $[•] .25x .00x .25x .31x .38x
.44x .50x .56x $[•] .50x .00x .44x .50x .56x .63x .69x .75x $[•] .75x .00x .63x
.69x .75x .81x .88x .94x $[•] 1.00x .00x .81x .88x .94x 1.00x 1.06x 1.13x $[•]
1.25x .00x 1.00x 1.06x 1.13x 1.19x 1.25x 1.31x $[•] 1.50x .00x 1.19x 1.25x 1.31x
1.38x 1.44x 1.50x

10

 

 

 

(1)If the levels of Performance Measures attained falls between the amounts
shown above, the applicable Multiple will be determined by interpolation between
the respective amounts shown above.

 

(2)Average Earnings per Share is weighted 75% and Average Pre-Tax Return on
Assets is weighted 25% to determine the applicable Multiple in the Performance
Measure Factor Grid.

 

(3)Notwithstanding the foregoing, Awarded Shares shall not be awarded to the
Participant if either (i) Average Earnings per Share is less than $[•], or (ii)
Average Pre-Tax Return on Assets is less than [•]%.

 

(4)The total number of Awarded Shares that may be awarded to the Participant
shall range from 0% to 150% of the Target Number of PSUs (or Pro-Rata Target
Number of PSUs, if applicable) based on the application of the Performance
Measure Factor Grid.

 

(5)The “Target Level” for Average Earnings per Share is $[•] and the “Target
Level” for Average Pre-Tax Return on Assets is [•]%.

 

(D)Committee Determination. The Committee shall, in its sole discretion,
determine the level of Performance Measures that have been satisfied during the
Performance Period and the applicable Multiple to be used to determine the
number of Awarded Shares, if any, based on the application of the Performance
Measure Factor Grid. The Committee may, in its sole discretion, adjust the
Performance Measures and the Performance Measure Factor Grid to exclude the
effect of any corporate acquisition or divestiture after the date hereof on
satisfaction of the Performance Measures.

 

11

 

EXHIBIT B

 

Non-Solicitation Provision

 

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

1.Non-Solicitation of Customers and Clients. During employment with the Company
Group and for one year thereafter, the Participant shall not, directly or
indirectly, (i) solicit for any Competing Business any client of the Company
Group or any specifically identified prospective client of the Company Group, or
(ii) cause a client or any specifically identified prospective client of the
Company Group to terminate or diminish its business with the Company Group.
These restrictions shall apply only to clients of the Company Group or
specifically identified prospective clients of the Company Group which the
Participant solicited, with which the Participant maintained a business
relationship for the Company Group, or about which the Participant obtained
Confidential Information on behalf of the Company Group, in the last twenty-four
(24) months of employment with the Company Group.

2.Non-Solicitation of Employees. During employment with the Company Group and
for one year thereafter, the Participant shall not, directly or indirectly, (i)
solicit, recruit, induce or otherwise encourage any Company Group employees to
end their employment with the Company Group or to engage in any Competing
Business; or (ii) hire or retain as an independent consultant/contractor, on
behalf of any Competing Business, any person who was employed with the Company
Group within the preceding six months.

3.Definitions.

(a)“Competing Business” means any person or entity that competes with the
Company Group in the sale, marketing, production, distribution, research or
development of Competing Products in the same markets.

(b)“Competing Products” means any product or service in existence or under
development that competes with any product or service of the Company Group about
which the Participant obtained Confidential Information or for which the
Participant provided advisory services or had sales, origination, marketing,
production, distribution, research or development responsibilities in the last
twenty-four (24) months of employment with the Company Group.

(c)"Confidential Information" means information in print, audio, visual,
digital, electronically-stored or any other form, which the Company Group has
acquired and keeps confidential or that is not otherwise known publicly or to
the Company Group’s competitors, which includes but is not limited to the
Company Group’s trade secrets, business or marketing plans and strategies,
prices and rates, financial data, personnel records, client lists and contact
information, client accounts, profit margins, analyses, research and
developments, know how, methodologies, designs, inventions, innovations,
processes, security and proprietary technology.

12

 

EXHIBIT C

 

Applicable Foreign Tax Provisions

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

United Kingdom:

 

The Participant shall also, if requested by the Company, enter into any tax or
National Insurance Contributions agreement or election the Company deems
necessary, including, without limitation, any election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 in respect of the acquisition of the
RSUs or the Shares issued thereunder.

 

Ireland:

In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:

(1) make a payment to the Relevant Person of an amount equal to the Tax
Liability; or

(2) enter into arrangements acceptable to the Relevant Person to secure that
such a payment is made (whether by authorizing the sale of some or all of the
Shares on his or her behalf and the payment to the Relevant Person of the
relevant amount out of the proceeds of sale or otherwise);

and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.

 

 

13



 

